 TROXEL MANUFACTURING CO.TroxelManufacturing CompanyandRose Ayers.Case 26-CA-3178April 23, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn December 27, 1968, Trial Examiner LaurenceA. Knapp issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices andrecommending that the complaint be dismissed in itsentirety.Thereafter, theGeneralCounsel filedexceptions to the Decision and a supporting briefand the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theGeneralCounsel'sexceptions and brief, the Respondent's answeringbrief, and the entire record in this case, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A KNAPP, TrialExaminer:Iheard this caseinMemphis,Tennessee,on November 13, 1968, followingpretrial procedures in compliance with the National LaborRelations Act, as amended,herein called theAct ' A brieffiledwithme subsequent to the hearing by counsel forRespondent has been fully considered.The charge herein was filed on September 20, 1968, and was thereafterserved on Respondent by registered mail The complaint issued on October16, 1968,and Respondent filed an answer on or about October 28, 1968,denying the commission of the unfair labor practices alleged in thecomplaintAll dates used herein refer to the year 1968 unless otherwisestated or indicatedTHE ISSUE505Mrs. Ayers, the Charging Party, voluntarily quit herjob with Respondent on February 19, 1968. On occasionsthereafter, at least one of which falls within the 6-monthstatutory period of limitations, she sought and was refusedreemployment by Respondent, for what on this record hadto be the same reasons in each instance. The questionpresented is whether Respondent refused to rehire herbecause of her union membership or activities. I concludethat the General Counsel has failed to prove thisallegation of the complaint by a preponderance of theevidenceandwill,therefore,recommend that thecomplaint be dismissed.'Upon the entire record in the case, I make thefollowing:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF RESPONDENT;THE LABORORGANIZATION INVOLVEDThe complaint(as amended)alleges, the answer admits,and I find that during the 12 months preceding issuance ofthe complaint Respondent,an Ohio corporation engagedatMoscow,Tennessee,in the manufacture of bicycleseats, received directly from points outside the State ofTennessee products valued in excess of$50,000 andshipped directly to points outside the State of Tennesseeproducts valued in excess of$50,000.Respondent isengaged in commerce and in activities affecting commercewithin the meaning of Section 2(6) and(7) of theAct. Thecomplaint alleges, the answer admits, and I find thatUnited Packinghouse,Food and Allied Workers,District7,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.'II.THE ALLEGED UNFAIR LABOR PRACTICESMrs. Ayers has a sister who lives in Chicago. About 5a.m. on the morning of February 19, Mrs. Ayers left herplace of residence (some miles from Respondent's plant)on a trip to Chicago with her brother-in-law, who hadarrived by automobile a brief time before to inform herthather sister was ill and needed her assistance. Indeparting,MrsAyers instructed an employee ofRespondentwithwhom she was living to informRespondent that she had quit, and as this employeereported to work that morning he so informed Mrs.Ayers' foreman, making some mention of Mrs. Ayers'sister's illnessThe foreman, a Mr. McQueen, passed onthis information to Respondent's personnel manager, Mrs.Carpenter. There is no claim in the case that Mrs. Ayers'action on February 19 constituted anything other than adefinitive and voluntary "quit" on her part.'My dispositionof the caseamounts, ineffect, togranting Respondent'smotion to dismiss for lack ofproof,on which decision was reserved at thehearing'The sketchyevidenceof recordconcerningMrs Ayers'union activitiesdoes not specifically identify this labor organization as the union inquestion,but I inferfrom the waythe hearing proceeded that the partiestacitly acknowledged that this is the caseWith the employee she instructed to give Respondentnotice of herresignation,Mrs Ayersalso sent in her work badge She made no effort tocommunicatewith her foremanorany othersupervisoryofficialofRespondentpoor to departing for Chicagoto give any advance notice ofher quitting,or to obtainleave of absence without quitting She simply quither job in themanner previously described175 NLRB No. 85 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 26 Mrs Ayers telephoned to MrsCarpenter from Chicago She asked Mrs Carpenter if shestillhad her job and Mrs. Carpenter told her that she didnot- that she had quit. She then asked Mrs. Carpenterif she could get her job back if she returned immediatelyand Mrs. Carpenter told her "No." Sometime thereafterMrs Carpenter informed Mr Worley, Respondent's plantsuperintendent, of her telephone conversation withMrs.Ayers and Worley informed Mrs. Carpenter that he wasnotgoing to rehireMrs.Ayers'On Respondent'sundisputed evidence I find that, in themain,Worleymakes the decision whether or not to reemploy a formeremployee and, in any case, that it was Worley who madethe decision in Mrs. Ayers' caseIn early March, Mrs. Ayers visited Respondent's plantwhere she first talked to Mrs Carpenter. She informedMrs. Carpenter that she wished to return to work butMrs. Carpenter told her that Respondent did not have ajob for her - that she had quit When Mrs Ayerspointed out that Respondent had rehired other employeeswho had quit, Mrs Carpenter replied that Mrs. Ayers hadquitwithout notice.Mrs Ayers then ventured the ideathat Respondent was refusing to rehire her because of thetalk around the plant about her and a male employee(with whom she had for about a year been living but towhom she was not married) Mrs. Carpenter denied beinginterested in this matter.Mrs Ayers then asserted thatshe was being refused reemployment because of a letterwhich she asserted Respondent had earlier received, andwhich she claimed listed her as a member of a unionorganizing committee. Mrs. Carpenter stated that she didnot know what Mrs Ayers was talking about - that shehad neverseenany such letterMrs. Ayers then asked to see Mr. Worley, which wasarranged.She asked Worley to rehire her and explained tohim why she had quit and gone to Chicago so suddenlyWorley told Mrs. Ayers that he had nothing for her then,and, according to him, explained to her that these matterswere usually handled by the personnel department, andsuggested toMrs. Ayers that she apply at another localcompany which he knew was then hiring press operators,Mrs. Ayers' type of work with Respondent. According toMrs. Ayers, Worley also said he would call her when shewas needed in the press department where she hadworked. Further in their conversation, Mrs. Ayers askedWorley if Respondent was refusing to rehire her becauseshewas a member of a union committee and, whenWorley denied knowledge of any such membership on herpart,Mrs. Ayers stated that she had a copy of the letterinquestionand asked Worley if he wanted to see it.Worley replied in the negative. (There is no evidence inthis record of the existence of any such letter; the GeneralCounsel did not offer any such letter in evidence orotherwise attempt to prove that any such letter was eversent to or received by Respondent, and Worley deniedknowledge of such a letter.)'On September 11,Mrs.Ayers, in a telephoneconversationwithMrs Carpenter, asked the, latter if'In this conversationWorley made some reference to Mrs Ayers' havingquit without notice and may have said something about his having beenbothered by Mrs Ayers on some past occasions'According toMrsAyers, she also- asserted toWorley in thisconversation that Worley had rehired an employee discharged for "messingaround" with a girl,but other than Mrs Ayers' asserted statement toWorleythere is no evidence of record regarding this alleged incidentRespondent had a job for her. Mrs. Carpenter replied inthe negative and said she would let Mrs. Ayers know ifRespondent had an opening for her'Aspreviouslyfound,aboutFebruary26plantsuperintendentWorley determined not to rehire Mrs.Ayers, and so informed Mrs. Carpenter." He testified thatthe primary basis of his decision was the fact that Mrs.Ayers had quit without notice, but gave as additionalreasons (1) gossip around the plant that Mrs. Ayers washaving an affair with a male employee, and (2) thedisagreeable way in which he asserted Mrs Ayers hadpresented some work complaints to him during a periodsome 2 years preceding the date she quit her job.Finally, for completeness sake, reference should bemade to a stipulation of the parties that during the periodfrom February 26 to November 1968, Respondent (1)hired "numerous" new employees; (2) rehired some 23former employees who had quit or been discharged; and(3) refused to rehire 13 former employees Supplementingthe stipulation,Respondent's evidence establishes, as Ifind, that the or a reason why some of this last group of13were not rehired was the fact that they had quitwithout noticeConcluding Analysis and FindingsThe dominating feature of this recordis itslack of anyproof,eitherdirector circumstantial, indicating thatRespondent refused to rehire Mrs. Ayers because of herunionactivities.For the record is totally devoid of anyevidence that Respondent was aware that Mrs. Ayers hadengaged in any union activities, whether by being amember of an organizing committee or otherwise. In thesecircumstances, there is no occasion for me to questionRespondent'sexplanationsforitsaction.For anyemployer has a right not to rehire, as well as to discharge,for any reason or no reason, so long as its action is nottaken for the discriminatory reasons forbidden by the ActSince there is no evidence of any such proscribedmotivation, the General Counsel has failed to sustain thecomplaint by a preponderance of the evidence and itshould for that reason be dismissedCONCLUSION OF LAWRespondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, I recommend that the Board issue the following:ORDERThe complaint herein is hereby dismissed in its entirety.'In the meantime,aboutMarch 26 or 28, MrsAyers hada telephoneconversation withMr. Worley in which,whilemainly devoted to the factthatMrs Ayershad been denied unemployment compensation benefits bysome corresponding agency, I find by inference fromMrsAyers'testimony that, in effect,Worley again declined to rehire her'MrsCarpenter,while testifyingthatWorleymade the nonrehiredecision,admitted that she had rejectedMrs Ayers'firstrequest forreemployment(thatof February26) without first consultingWorley Inexplanation,however, shetestifiedthat she commonly rejectedthefirstapplication for reemployment of one who had quit without notice, becauseof Respondent'saversion to such employee conduct, without consultingWorley